The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The sole question presented by this appeal is whether the acts of 1897 — 22 Stat., 457 — under which the appellant has been convicted, is unconstitutional. That statute reads as follows: “That any laborer working on shares of crop, or for wages in money or other valuable consideration, under a verbal or written contract to labor on farm lands, who shall receive advances either in money or supplies, and thereafter wilfully and without just cause fail to perform the reasonable service required of him by The terms of the said contract, shall be liable to- prosecution for a misdemeanor, and on conviction shall be punishable by imprisonment for not less than twenty days nor more than thirty days, or to- be fined in the sum of not less than twenty-five dollars nor more than one hundred dollars, in the discretion of the 'Court: Provided, The verbal contract herein referred to shall be witnessed by at least two disinterested witnesses.” From the language of this aot it will be seen that the offense denounced is, not merely the violation of a contract by a laborer employed to' work the lands of another, but the offense consists in receiving advances either in money or supplies, and thereafter wilfully and without just cause failing to perform the reasonable service required of him by the terms of the contract. It is apparent, therefore, that this case differs widely from the case of The State v. Williams, 32 S. C., 123, upon which appellant seems mainly to rely. There the defendant was indicted simply for a violation of the contract into’ which he had entered with the land-holder, by' wilfully failing to give to the land-holder the labor reasonably required of him by the terms of the contract, which was made a penal offense by sec. 2984 of the Gen. Stat. of 1882. By that section it was made a penal offense for either party, the land-holder or the laborer, to violate the contract therein referred to; but *422as the statute discriminated between these two parties in fixing the amount of punishment that might be imposed for the same offense, the Court held that such discrimination rendered the statute unconstitutional. The offense for which the appellant has been convicted would not be complete, if the laborer before receiving advances in money or supplies, 'had wilfully and without just cause failed to perform the reasonable service required of him by the terms of the contract, for the gist of the offense is in failing to do so after he has received advances in money or supplies, made to him upon the faith that he would perform the reasonable services required of him by the terms of the contract. It is clear, therefore, that there is no discriminating feature in the act of 1897, and we do- not see how there-could be one, inasmuch as laborers never make advances either in money or supplies to' land-holders. If the laborer before receiving advances in money or supplies should violate the terms of bis contract in the grossest manner, he could not be indicted under the act of 1897, but could only be prosecuted under the provisions of sec. 2084 of the Gen. Stat. of 1882, as amended by the act of 1889, 20 Stat., 381, passed for the purpose of eliminating the constitutional objection in the section as it was originally enacted; and so the land-'holder, if he violated any of the terms of the contract, could only be prosecuted under che very same law, and subject to' tire very same punishment, as that provided for the laborer under similar circumstances. We . are of opinion, therefore, that none of the grounds upon which the constitutionality of the act of 1897 has been assailed, are tenable.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.